 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHANNON WILLIAMS,                                Case No. 1:16-cv-01540-DAD-JDP
12                          Plaintiff,                 ORDER VACATING FINDINGS AND
                                                       RECOMMENDATIONS
13             v.
                                                       ECF No. 56
14    OFFICER BAKER,
15                          Defendant.
16

17            The findings and recommendations issued January 31, 2019, ECF No. 56, were issued in

18   error and are vacated.

19
     IT IS SO ORDERED.
20
21
     Dated:         March 19, 2020
22                                                     UNITED STATES MAGISTRATE JUDGE
23

24   No. 205.
25

26
27

28
